Citation Nr: 1025774	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-05 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss 
disability.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior to 
February 2, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine, from February 
2, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1999 to October 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted the appellant's claim for entitlement to service 
connection for degenerative disc disease of the lumbar spine, and 
assigned an initial evaluation of 10 percent, effective October 
4, 2005, and denied the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  Jurisdiction of 
the case was subsequently transferred to the RO in Indianapolis, 
Indiana.  

During the pendency of the appeal, a February 2010 rating 
decision granted an evaluation of 20 percent for degenerative 
disc disease of the lumbar spine from February 2, 2010.  Since 
the RO did not assign the maximum disability rating possible, the 
appeal for an increased evaluation for degenerative disc disease 
of the lumbar spine remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).  
    
The appellant requested a travel board hearing before a Veterans 
Law Judge. However, in a January 2010 statement, the appellant 
withdrew his hearing request.  Therefore, the Board may proceed 
to adjudicate this appeal.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
appellant has a current hearing loss disability for VA 
compensation purposes.

2.  From October 4, 2005, to February 1, 2010, the appellant's 
degenerative disc disease of the lumbar spine was manifested by 
complaints of pain, forward flexion of greater than 60 degrees, a 
combined range of motion of the thoracolumbar spine of greater 
than 120 degrees, with no significant fatigue, weakness, lack of 
endurance, or incoordination with repetition, no incapacitating 
episodes, and no muscle spasms, guarding, or localized tenderness 
resulting in abnormal gait or abnormal spinal contour.

3.  From February 2, 2010, the appellant's degenerative disc 
disease of the lumbar spine has been manifested by complaints of 
pain and forward flexion greater than 30 degrees, with no 
significant increase in limitation of motion upon repetition due 
to fatigue, weakness, lack of endurance of incoordination, no 
incapacitating episodes, and no ankylosis of the thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine, prior 
to February 2, 2010, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2009).  

3. The criteria for an initial evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine, from February 
2, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5242, 5243 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).



Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in December 2005.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A letter 
addressing the degree of disability and effective date was sent 
in August 2008.  Dingess/Hartman, at 490.  Although this letter 
was not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was subsequently 
provided adequate notice, he was provided more than a year to 
respond with additional argument and evidence and the claim was 
readjudicated and supplemental statement of the cases were 
provided to the appellant in January 2010 and February 2010.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Because the February 2006 rating decision granted the appellant's 
claim for service connection for degenerative disc disease of the 
lumbar spine, such claim is now substantiated.  His filing of a 
notice of disagreement as to the February 2006 rating decision 
does not trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  Rather, the 
appellant's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as will 
be discussed below.

The January 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.71a, DC 5243, 5243), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings above 
that assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher rating 
for the service-connected disability at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded a December 2005 fee-basis examination 
to obtain an opinion as to whether any hearing loss found in the 
examination was the result of service.  This opinion was rendered 
by a medical professional following a thorough examination and 
interview of the appellant.  The examiner obtained an accurate 
history and listened to the appellant's assertions.  The claims 
file was reviewed.  The examiner laid a factual foundation for 
the conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. 
App. at 304.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant with an appropriate VA fee-basis 
examination in December 2005, and VA examinations in September 
2008 and February 2010 concerning the appellant's claim for a 
higher initial evaluation for degenerative disc disease of the 
lumbar spine.  The appellant has not reported receiving any 
recent treatment specifically for this condition (other than at 
VA and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The December 2005, September 2008 and February 
2010 examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case are 
adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).


II.  Bilateral Hearing Loss Disability

A.  Applicable Law

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in service.  
See 38 C.F.R. § 3.303(d).

"Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and a hearing loss disability, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2009).

B.  Analysis

The appellant claims that he has bilateral hearing loss as a 
result of his exposure to loud noise while on active duty.  To 
prevail on the issue of service connection, there must be medical 
evidence of a current disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award of 
service connection).  In this case, the record contains no 
evidence that the appellant has a current bilateral hearing loss 
disability.

The appellant was seen for a VA fee-basis audiological 
examination in December 2005.  In the evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
15
20
LEFT
15
10
10
20
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
examiner found there was no pathology to render a diagnosis of 
bilateral hearing loss.  Pursuant to the standard set forth in 
38 C.F.R. § 3.385, the record establishes that the appellant does 
not have a current bilateral hearing loss disability for VA 
purposes.  

The appellant has expressed a belief that he has bilateral 
hearing loss that is causally related to active service, and that 
such hearing loss should be service-connected.  The Board notes 
that the appellant and other persons can attest to factual 
matters of which they have first-hand knowledge.  Espiritu.  
However, the appellant has not been shown to possess the 
requisite skills or training necessary to be capable of making 
medical conclusions.  Thus, his statements as to having impaired 
hearing do not constitute competent medical evidence of a current 
bilateral hearing loss disability for VA purposes pursuant to 
38 C.F.R. § 3.385 (2007);  Espiritu, 2 Vet. App. at 494-95.  

In conclusion, there is no competent clinical evidence of record 
that the appellant has a current bilateral hearing loss 
disability.  Service connection may not be established in the 
absence of demonstration of current disability.  Brammer v. 
Derwinski, 3 Vet. App. at 225.  As there is no evidence of a 
current disability, the appellant's claim for service connection 
must be denied.  In light of the above finding of no current 
bilateral hearing loss disability for VA compensation purposes, 
presumptive service connection based on a status as a chronic 
disease is not for consideration.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Degenerative Disc Disease of the Lumbar Spine 

A.  Applicable Law

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeal in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether further staging is warranted in 
this case, but finds that the disability at issue has not 
otherwise significantly changed, and that the current staged 
ratings are appropriate.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, 
unstable, or misaligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement of 
the joint, or pain on movement.  38 C.F.R. § 4.45.  

The appellant's low back disability was initially evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2009), degenerative 
arthritis of the spine, in the February 2006 rating decision.  
The most recent rating decision, from February 2010, granted an 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
intervertebral disc syndrome.  The General Rating Formula states 
that, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease: a 10 percent evaluation is 
warranted where there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent disability rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; a 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine; a 50 
percent disability rating is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine; and, a 100 percent disability 
rating is warranted for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a, General Rating Formula.  Any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, are rated separately under an 
appropriate diagnostic code.  Id. at Note (1).

Additionally, Diagnostic Code 5243 provides that intervertebral 
disc syndrome is to be rated either under the General Rating 
Formula or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (Formula for Rating 
IVDS), whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  Under the 
Formula for Rating IVDS, a 10 percent rating is warranted with 
incapacitating episodes having a total duration of at least one 
week but less than 2 weeks during the past 12 months.  A 20 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months; and a 60 
percent evaluation is assigned for incapacitating episodes having 
a total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id., Note (1).

B.  Entitlement to an initial evaluation in excess of 10 percent 
prior to February 2, 2010

The appellant has contended that he is entitled to an initial 
rating in excess of 10 percent for degenerative disc disease of 
the lumbar spine, prior to February 2, 2010.  As noted above, 
service connection has been established for the disability at 
issue from October 4, 2005.  For the reasons that follow, the 
Board finds that a higher evaluation is not warranted.

In a December 2005 fee-basis examination, the appellant 
demonstrated forward flexion of the thoracolumbar spine of 75 
degrees, extension of 20 degrees, right lateral flexion of 20 
degrees, left lateral flexion of 20 degrees, right rotation of 10 
degrees, and left rotation of 20 degrees.  The appellant 
experienced pain at forward flexion of the thoracolumbar spine at 
65 degrees, and at the maximum range of motion for the other 
movements.  The function of the thoracolumbar spine was limited 
by pain, but was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination following repetitive use.  
The examiner noted that he was unable to make a determination 
without resorting to speculation on whether pain, fatigue, 
weakness, lack of endurance and incoordination additionally limit 
the joint function in degrees.  The December 2005 examiner found 
the appellant had degenerative disc disease of the lumbar spine.  
There was no sign of intervertebral disc syndrome with chronic 
and permanent nerve involvement.  The appellant's gait was within 
normal limits and he did not require an assistive device for 
ambulation.  The December 2005 examination report reflects that 
an x-ray report shows degenerative arthritis and joint narrowing.  

An August 2007 VA treatment record reflects that the appellant 
reported constant, sharp pain in the low back.  The record notes 
that a straight leg test was negative and a June 2007 x-ray 
indicated a normal lumbosacral spine.  
 
A September 2008 VA examination report indicated the appellant 
reported having chronic low back pain with occasional flare-ups.  
The appellant demonstrated forward flexion of the thoracolumbar 
spine of 80 degrees, extension of 30 degrees, right lateral 
flexion of 30 degrees, left lateral flexion of 30 degrees, right 
lateral rotation of 30 degrees, and left lateral rotation of 30 
degrees.  The appellant experienced pain at forward flexion of 70 
degrees, left lateral flexion of 20 degrees, and left lateral 
rotation of 20 degrees.  The VA examiner noted that the appellant 
had pain in certain ranges of motion, but no evidence of fatigue, 
weakness, lack of endurance or incoordination.  There was no 
additional limitation of joint function due to pain, including 
pain on repeated use, fatigue, weakness, lack of endurance or 
incoordination.  The straight leg test negative.  The appellant 
reported using a back brace, and was able to walk more than 1/4 
mile, but less than 1 mile.  The appellant had an antalgic gait.  
There was no guarding or pain with motion of the thoracic 
sacrospinalis.  The September 2008 VA examination report 
indicates that x-rays showed no change from the prior 
examination.  The appellant's spine had suspect transitional 
vertebra at L5-S1 with narrowing of the disc space and otherwise 
normal vertebral alignment and heights.  

Applying the relevant diagnostic criteria to the results reported 
above, the appellant's functional limitations due to service-
connected degenerative disc disease of the lumbar spine lumbar 
are most consistent with the currently assigned 10 percent 
disability rating, prior to February 2, 2010.  See 38 C.F.R. 
§ 4.71a, Spine Rating Formula.  There has been no demonstration 
by competent clinical evidence that, at any time during the 
period from October 4, 2005, through February 1, 2010, the 
appellant demonstrated forward flexion of the thoracolumbar spine 
of 60 degrees or less, or a combined range of motion of the 
thoracolumbar spine of 120 degrees or less.  Although the 
September 2008 VA examination report indicates that the appellant 
had an antalgic gait, there was no evidence of muscle spasm or 
guarding resulting in an abnormal gait or spinal contour.  Absent 
such evidence, the Board concludes that a preponderance of the 
evidence is against the assignment of a higher rating of 20 
percent under the Spine Rating Formula.

The Board has considered whether the appellant had additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The December 2005 fee-
basis examination report indicates there may have been some  
additional functional loss due to pain, but the examiner was 
unable to determine without resorting to speculation whether 
pain, fatigue, weakness, lack of endurance and incoordination 
additionally limit the joint function in degrees.  As noted 
above, in the September 2008 VA examination report, there was no 
evidence of additional functional loss due to repetition, 
weakness, excess fatigability, or incoordination.  The December 
2005 and September 2008 examinations do not indicate that the 
thoracolumbar spine had additional functional loss due to pain 
warranting the next higher evaluation of 20 percent under 
Diagnostic Codes 5242 and 5243, which requires forward flexion of 
not greater than 60 degrees or a combined range of  motion of not 
greater than 120 degrees.  Therefore, the Board finds the 
appellant is not entitled to a higher evaluation based on 
additional functional impairment due to pain, weakness or 
fatigue.  

Note (1) of the General Rating formula provides that an appellant 
may be separately evaluated for any associated objective 
neurologic abnormalities.  38 C.F.R. § 4.71a.  The December 2005 
fee-basis examination indicates neurological findings were 
normal.  Motor and sensory functions were within normal limits.  
The August 2007 VA treatment record indicates the appellant 
reported that pain occasionally radiated to his legs, but denied 
numbness, tingling or weakness of the lower extremities.  The 
appellant denied having bowel or bladder incontinence.  The 
September 2008 VA examination report reflects that the appellant 
complained of pain radiating to his legs.  However, the report 
did not indicate that the appellant had radiculopathy or any 
other neurological abnormalities.  A September 2008 neurological 
VA examination indicated there were no deficits on light touch or 
pinprick in the lower extremities.  Therefore, the Board finds a 
separate evaluation for a neurological abnormality for the period 
from October 4, 2005 to February 1, 2010, is not required. 

There is no evidence the appellant had incapacitating episodes as 
defined by 38 C.F.R. § 4.71a, Formula for Rating Intervetebral 
Disc Syndrome.  Under Diagnostic Code 5243, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervetebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  An April 2009 VA 
treatment record indicates the appellant was told that if needed, 
he should use bedrest on a firm mattress for 1-2 days to control 
back pain.  There is no evidence that the appellant was 
prescribed bed rest by a physician of more than one week.  
Therefore, he did not experience incapacitating episodes for 
purposes of Diagnostic Code 5243.  The Board has also considered 
whether any alternate diagnostic code might provide the appellant 
with a higher rating.  However, no other diagnostic codes are 
applicable.  

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period prior to February 2, 2010, are 
consistent with the assigned schedular evaluation.

Under Thun v. Peake, the Board must also review whether referral 
for an extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's low back disability 
for the period prior to February 2, 2010, is not inadequate.  The 
appellant has not reported significant treatment, hospitalization 
or symptoms unaccounted for by the ratings schedule.  There is 
also no indication the disability has a significant impact on the 
appellant's employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  
Therefore, the available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.

In sum, the Board finds the preponderance of the evidence of 
record reveals manifestations consistent with the 10 percent 
evaluation for degenerative disc disease of the lumbar spine, 
prior to February 2, 2010.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.   

B.  Entitlement to an initial evaluation in excess of 20 percent 
from February 2, 2010

The February 2010 rating decision granted an increased evaluation 
of 20 percent, effective February 2, 2010.  For the reasons that 
follow, the Board finds that an evaluation in excess of 20 
percent is not warranted from February 2, 2010.

A February 2, 2010 VA examination report indicates the 
thoracolumbar spine had active forward flexion of 45 degrees, 
with pain at 45 degrees, and passive forward flexion of 60 
degrees, with pain from 30-60 degrees.  With three repetitions of 
forward flexion, there was an additional 10 degree decrease in 
the range of motion from 0-35 degrees with pain from 20-35 
degrees.  This was associated with a flare-up with additional 
pain, functional impairment, weakness, and fatigability, lack of 
endurance, and some neurologic findings of paresthesias in both 
lower extremities.  The thoracolumbar spine had extension of 10 
degrees, right lateroflexion of 15 degrees, left lateroflexion of 
15 degrees, right lateral rotation of 20 degrees and left lateral 
rotation of 20 degrees.  There was no muscle atrophy of his lower 
extremities.  Straight leg raising test was positive bilaterally 
at 45 degrees with pain and neurologic findings bilaterally of 
paresthesias in both lower extremities.  The appellant report 
using a back brace, but he did not report using a cane.  The VA 
examiner found that his low back disability would have a moderate 
impact on his activities of daily living an occupational 
functioning with four flare-ups per month.  
 
Applying the relevant diagnostic criteria to the results reported 
above, the appellant's functional limitations due to service-
connected degenerative disc disease of the lumbar spine lumbar 
are most consistent with the currently assigned 20 percent 
disability rating, from February 2, 2010.  See 38 C.F.R. § 4.71a, 
Spine Rating Formula.  At no time from February 2, 2010, did the 
appellant demonstrate forward flexion of the thoracolumbar spine 
of 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Absent such evidence, the Board concludes 
that a preponderance of the evidence is against the assignment of 
a higher rating under the Spine Rating Formula.

The Board has considered whether the appellant had additional 
functional impairment due to factors such as pain, weakness and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca.  
Although there were additional limitations after three 
repetitions of the range of motion test in the February 2010 VA 
examination, the appellant still had forward flexion of 35 
degrees after repetitive motion, greater than the 30 degrees or 
less of forward flexion required for a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.  
Therefore, the Board finds that the appellant is not entitled to 
a higher evaluation based on additional functional impairment 
from pain, weakness or fatigue.  

Note (1) of the General Rating formula provides that an appellant 
may be separately rated for any associated objective neurologic 
abnormalities.  38 C.F.R. § 4.71a.  The February 2010 VA 
examination report reflects that the appellant had radiculopathy 
of the bilateral lower extremities as a result of his service-
connected low back disability.  However, there was no bowel or 
bladder incontinence.  The appellant was separately granted 
service connection for lumbar radiculopathy and numbness of the 
left and right lower extremities, and granted separate 
evaluations of 10 percent effective February 2, 2010.  As the 
appellant has not appealed the initial evaluations for 
radiculopathy of lower extremities, the issue is not before the 
Board.  There is no evidence the appellant had any other 
neurological abnormalities during the period on appeal, from 
February 2, 2010.  

The February 2010 VA examination report reflects that the 
appellant has not had any incapacitating episodes requiring 
physician-ordered complete bedrest for any protracted period of 
time.  As noted above, under Diagnostic Code 5243, an 
incapacitating episode is defined as a period of acute signs and 
symptoms due to intervetebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
Therefore, the evidence does not support a finding that he 
experiences incapacitating episodes for purposes of Diagnostic 
Code 5243.  The Board has also considered whether any alternate 
diagnostic code might provide the appellant with a higher rating.  
However, no alternate diagnostic codes are applicable.

While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period from February 2, 2010, are 
consistent with the assigned schedular evaluation.

The schedular evaluation for the appellant's low back disability 
for the period from February 2, 2010, is not inadequate.  See 
Thun, 22 Vet. App. at 115.  The appellant has not reported 
significant treatment, hospitalization or symptoms unaccounted 
for by the ratings schedule.  Although the appellant reported to 
the February 2010 VA examiner that he has called in sick to his 
work place during flare-ups of his lumbar spine, it does not 
appear that his disability significantly interferes with his 
employment.  Thus, it does not appear that the appellant has an 
"exceptional or unusual" disability.  In comparing the 
appellant's disability level and symptomatology to the rating 
schedule, the degree of disability throughout the entire appeal 
period under consideration is contemplated by the rating schedule 
and the assigned rating is, therefore, adequate.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 22 
Vet. App. at 115.

In conclusion, the Board finds the preponderance of the evidence 
of record reveals manifestations consistent with the 20 percent 
evaluation for degenerative disc disease of the lumbar spine from 
February 2, 2010.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert.   
ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to February 
2, 2010, is denied.

Entitlement to an initial evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine, from February 2, 
2010, is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


